United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, AIRPORT STATION,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2252
Issued: June 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2010 appellant, through her attorney, filed a timely appeal from an
August 11, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for a schedule award. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
decision.
ISSUE
The issue is whether appellant is entitled to a schedule award for permanent impairment
of the upper extremities.
FACTUAL HISTORY
This case was previously before the Board. On December 30, 2002 appellant, then a 39year-old rural carrier, filed a claim alleging that she sustained an injury to her left elbow and
1

5 U.S.C. § 8101 et seq.

forearm on that date when she slammed it into a door while loading a tray of flats. OWCP
accepted the claim for a contusion of the left elbow and bilateral lateral epicondylitis. On
December 23, 2003 appellant underwent a Boyd-McLeod procedure on the left elbow and on
July 5, 2005 she underwent a Boyd-McLeod procedure on the right elbow.
On December 19, 2005 Dr. William A. Crotwell, III, a Board-certified orthopedic
surgeon, found that appellant had a 10 percent right upper extremity impairment according to
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). On December 29, 2004 OWCP’s medical adviser reviewed the
report and noted that she had essentially normal range of motion and no objective evidence of a
loss of grip strength. Dr. Crotwell found that appellant had no impairment of the right or left
upper extremity.
By decision dated January 12, 2006, OWCP denied appellant’s claim for a schedule
award. On March 14, 2006 appellant requested reconsideration and submitted the results of a
December 15, 2005 functional capacity evaluation. OWCP’s medical adviser reviewed the
functional capacity evaluation on May 18, 2006 and asserted that she had a two percent
impairment of the right upper extremity due to loss of strength and no impairment of the left
upper extremity.
By decision dated June 2, 2006, OWCP vacated its January 12, 2006 decision after
finding a conflict between Dr. Crotwell and OWCP’s medical adviser. In a report dated July 14,
2006, Dr. Christo W. Koulisis, a Board-certified orthopedic surgeon and impartial medical
examiner, found that appellant had no impairment of the left upper extremity and a two percent
whole person impairment based on her right upper extremity impairment. On October 18, 2006
OWCP requested that he clarify how he applied the fifth edition of the A.M.A., Guides in
reaching his impairment determination.
On January 27, 2007 appellant filed a claim for a schedule award. On April 23, 2007
OWCP’s medical adviser reviewed the evidence and found that she had no impairment of either
upper extremity.
By decision dated May 1, 2007, OWCP denied appellant’s claim for a schedule award
based on the findings of OWCP’s medical adviser.2
In a report dated December 17, 2008, Dr. Crotwell determined that appellant had a 10
percent impairment to each upper extremity according to the fifth edition of the A.M.A., Guides.
OWCP’s medical adviser reviewed the evidence on April 30, 2009 and found that appellant had
no upper extremity impairment.
On May 13, 2009 OWCP informed appellant’s attorney that it had referred Dr. Crotwell’s
report to OWCP’s medical adviser, who found no impairment of either upper extremity.

2

By decision dated August 31, 2007, OWCP denied appellant’s claim for compensation from November 30 to
December 5, 2006, as the medical evidence failed to show that she was disabled from employment.

2

In a May 20, 2010 order remanding case, the Board found that OWCP’s May 13, 2009
correspondence constituted a decision denying appellant’s schedule award claim.3 The Board
remanded the case for OWCP to provide an appropriate decision containing adequate factual
findings and explaining the basis for its denial.
On remand OWCP determined that a conflict existed between Dr. Crotwell and OWCP’s
medical adviser. It referred appellant to Dr. Raymond Fletcher, a Board-certified orthopedic
surgeon, for an impartial medical examination.
In an impairment evaluation dated July 7, 2010, Dr. Fletcher reviewed the medical
evidence of record and discussed appellant’s complaints of bilateral elbow pain which increased
with activity. On examination he found no atrophy and measured grip strength on the right as
15, 15 and 10 and the left as 10, 10 and 8. Dr. Fletcher found “moderate subacromial tenderness
with impingement” on the right and bilateral tenderness at the joint line with “mild crepitus at the
radiohumeral joint during passive forearm rotation.” He found normal range of motion of the
bilateral elbows with a “positive long arm extension test referring pain to lateral epicondyle and
dorsal forearm muscle compartments.” Dr. Fletcher determined that appellant had good results
from her bilateral lateral epicondyle debridement with residual impairment. He asserted that her
subjective complaints correlated with “several abnormal musculoskeletal findings” and found
that she provided good effort and cooperation on examination. Dr. Fletcher diagnosed right and
left lateral epicondylitis and a bilateral permanent aggravation of elbow arthrosis. He opined that
appellant reached maximum medical improvement on the right side in December 2004 and for
the left side in July 2006. Citing the sixth edition of the A.M.A., Guides, Dr. Fletcher concluded
that she had a six percent permanent impairment of each elbow according to Table 15-4 on page
399 of the A.MA., Guides.
On July 20, 2010 OWCP’s medical adviser discussed Dr. Fletcher’s finding that appellant
had a good result from her bilateral lateral elbow releases with full range of motion. He
determined that she had a Class 0 permanent impairment of each upper extremity due to lateral
epicondylitis as there were no objective findings of impairment on examination. The medical
adviser noted that appellant also had no impairment based on loss of range of motion.
By letter dated July 22, 2010, OWCP requested that Dr. Fletcher review OWCP’s
medical adviser’s report and provide the objective findings he relied upon in reaching his
impairment determination. It also requested that he cite to the tables used.
In a supplemental report dated July 27, 2010, Dr. Fletcher diagnosed as employment
related right and left elbow lateral epicondylitis and a permanent aggravation of arthrosis. He
listed the objective findings that he relied upon in reaching his impairment rating as surgical
scars over the lateral epicondyle, tenderness at the joint line, radiohumeral crepitus during
passive forearm rotation, a positive extension test of the long arm with pain referred to the lateral
epicondyle and dorsal forearm and grip strength weakness with good effort. Dr. Fletcher
reaffirmed the impairment determination from his July 7, 2010 report.

3

Order Remanding Case, Docket No. 09-1847 (issued May 20, 2010).

3

On July 28, 2010 OWCP’s medical adviser related that Dr. Fletcher merely repeated his
opinion from his prior report and also included in his diagnoses a condition not accepted as
employment related, an aggravation of arthrosis. Dr. Fletcher concurred with the findings of the
medical adviser on July 20, 2010.
By decision dated August 11, 2010, OWCP denied modification of its May 13, 2009
decision. It found that OWCP’s medical adviser’s opinion constituted the weight of the evidence
and established that appellant had no impairment of the right or left upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 When a case is referred to an impartial
medical examiner for the purpose of resolving a conflict, the opinion of such specialist, is
sufficiently well rationalized and based on a prior factual and medical background, must be
given special weight.10 OWCP procedures indicate that referral to OWCP’s medical adviser is
appropriate when a detailed description of the impairment from the attending physician is
obtained. Where a medical conflict is present, it is the impartial medical specialist who should
provide a reasoned opinion as to a permanent impairment to a scheduled member of the body in

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides at 494-531.

9

5 U.S.C. § 8123(a).

10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

4

accordance with the A.M.A., Guides.11 OWCP’s medical adviser may review the opinion, but
the resolution of the conflict is the responsibility of the impartial medical examiner.12
ANALYSIS
OWCP accepted that appellant sustained a left elbow contusion and bilateral lateral
epicondylitis due to factors of her federal employment. The appellant underwent left elbow
surgery on December 23, 2003 and right elbow surgery on July 5, 2005.
OWCP determined that a conflict existed between Dr. Crotwell, appellant’s attending
physician and OWCP’s medical adviser regarding whether appellant had a permanent
impairment of the upper extremities. It referred her to Dr. Fletcher for an impartial medical
examination.13 On July 7, 2010 Dr. Fletcher found subacromial tenderness on the right and at
the joint line bilaterally with some creiptus at the radiohumeral joint. He further found a positive
long arm extension test. Dr. Fletcher opined that appellant had a good result from her bilateral
lateral epicondyle debridement surgery but had a resulting impairment. He diagnosed right and
left lateral epicondylitis and a permanent bilateral aggravation of arthrosis. Citing Table 15-4 of
the sixth edition of the A.M.A., Guides, Dr. Fletcher found that appellant had a six percent
permanent impairment of each elbow.
On July 20, 2010 OWCP’s medical adviser found that appellant had no upper extremity
impairment based on Dr. Fletcher’s finding that she had a good result from her bilateral lateral
releases of the elbows. At OWCP’s request, Dr. Fletcher described the objective findings that he
relied upon in reaching his impairment determination. On July 28, 2010 OWCP’s medical
adviser concurred with the findings by OWCP’s medical adviser on July 20, 2010 that appellant
had no permanent impairment.14
The Board finds that OWCP’s medical adviser improperly substituted his own judgment
for that of the impartial medical examiner. The role of the medical adviser is to verify the
correct application of the A.M.A., Guides. It is the impartial medical specialist, however, who
must resolve the conflict on the degree of permanent impairment in accordance with the A.M.A.,
Guides.15 Although Dr. Fletcher provided a thorough examination and cited to the sixth edition
of the A.M.A., Guides, he did not apply the grade modifiers required to determine the extent of
permanent impairment when using Table 15-4. Consequently, the conflict in medical evidence is
unresolved and the case will be remanded to OWCP to secure a supplemental report from him
11

Federal (FECA) Procedure Manual, supra note 7, Medical Examinations, Chapter 3.500.5(c) (October 1995).

12

See Thomas J. Fragale, 55 ECAB 619 (2004).

13

OWCP initially referred appellant to Dr. Koulisis for an impartial medical examination; however, Dr. Koulisis
did not respond to its request for clarification.
14

OWCP medical adviser further found that Dr. Fletcher improperly included a nonaccepted condition, that of an
aggravation of arthrosis. However, Dr. Fletcher, the impartial medical examiner, found that the condition was
related to appellant’s work injury.
15

See Richard R. LeMay, 56 ECAB 341 (2005); Federal (FECA) Procedure Manual, supra note 7, Medical
Examinations, Chapter 3.500.5(c) (October 1995).

5

further explaining his impairment rating consistent with the A.M.A., Guides.16 If Dr. Fletcher is
unable to provide an appropriate opinion, OWCP should refer the case to another impartial
medical examiner.17 After such further development as OWCP deems necessary, it should issue
a de novo decision on the extent of appellant’s permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 11, 2010 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: June 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

In its July 22, 2010 request for clarification, OWCP primarily asked Dr. Fletcher to provide the objective
findings that he relied upon in reaching his impairment determination.
17

See Nancy Keenan, 56 ECAB 687 (2005).

6

